              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00039-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                       ORDER
                                 )
JASON STAMEY,                    )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Information Pursuant to 21 U.S.C. § 851 [Doc. 29].

     For the reasons stated in the Government’s motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 29] is GRANTED, and the Information filed by the Government

pursuant to 21 U.S.C. § 851 in the above-captioned case is hereby

DISMISSED.
                              Signed: November 9, 2018
     IT IS SO ORDERED.




                                       1
